—In an action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Nassau County (Murphy, J.), entered June 6, 1997, which, after an inquest, is in favor of the plaintiff and against them in the principal sum of $61,250.
Ordered that the judgment is affirmed, with costs.
We reject the defendants’ contention that the Supreme Court should have dismissed the complaint following the inquest on the issue of damages on the ground that the plaintiff allegedly failed to prove a prima facie case of liability at the inquest. The plaintiff’s motion for leave to enter a judgment on the defendants’ default in appearing in the action pursuant to CPLR 3215 was granted, and the defendants neither took an *315appeal from that order nor moved to vacate it. In addition, the record contains the plaintiffs verified complaint, which satisfies the requirements of CPLR 3215 (f). Therefore, upon the inquest for the assessment of damages, the plaintiff was not required to prove her case on the issue of liability (see, Mendoza v Schlossman, 87 AD2d 606). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.